Case 1:21-cv-03775-KAM-MMH Document 1 Filed 07/06/21 Page 1 of 13 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

Murad Ferguson, individually and on behalf of                       1:21-cv-03775
all others similarly situated,
                                 Plaintiff,

                   - against -                                 Class Action Complaint

Tropicale Foods, LLC,
                                                                Jury Trial Demanded
                                 Defendant

       Plaintiff alleges upon information and belief, except for allegations pertaining to plaintiff,

which are based on personal knowledge:


       1.    Tropicale Foods, LLC (“defendant”) manufactures, labels, markets and sells paletas

made from coconuts and other tropical fruits, under its Helados Mexico brand (“Product”).




I.    HISTORY OF PALETAS

       2.    The 1940s was a time of economic prosperity in Mexico and because of this, ice

cream bars made with fresh milk and fresh fruit found their way into the Mexico City market. The

ice pops eventually migrated to the United States.

       3.    Following World War Two, Mexico experienced economic prosperity in the 1940s.


                                                 1
Case 1:21-cv-03775-KAM-MMH Document 1 Filed 07/06/21 Page 2 of 13 PageID #: 2




        4.    During this decade, Ignacio Alcázar, of Tocumbo, Michoacán (see red area on map),

México, returned from a journey to the United States.




        5.    Alcázar noted the popularity of frozen desserts on sticks – “popsicles” – but lamented

they were full of artificial ingredients like sugar syrups and food dyes.

        6.    Alcázar wanted to rely on what his home state had in abundance – “whole ingredients

like fresh pureed fruits, nuts, and spices,” and fresh dairy, according to Fany Gerson, of New York

City-based paleta shop, La Newyorkina.

        7.    Called “paletas” or “little sticks,” these treats were based on fresh milk (Paletas de

leche) and fresh fruits.

        8.    Paletas de leche flavors usually complement the milk base, such as strawberry, cajeta

(caramelized milk) and arroz con leche (rice pudding).

        9.    Paletas de agua (fruit-based) are variable, based on whatever fruits were plentiful in

the most recent harvest.

        10.   Mango, lime and coconut are mainstays, but paletas “adapt their flavors to the tastes

of the community and local availability of ingredients,” which is why chili pepper varieties are




                                                  2
Case 1:21-cv-03775-KAM-MMH Document 1 Filed 07/06/21 Page 3 of 13 PageID #: 3




sometimes available.

         11.   By the end of the 1940s, Alcázar expanded to Mexico City, where this refreshing

snack was a perfect fit for the year-round heat.

         12.   As immigration from Mexico to the United States increased, so did the cultural

exchanges.

         13.   Paletas quickly caught on in areas where there was a large Mexican population but

were always “second fiddle” to the sugary popsicle.

II.      CONSUMER DEMAND FOR AUTHENTICITY

         14.   Today’s consumers are faced with increasing commercialization of products and

seek brands that are genuine – whisky from Scotland, sake from Japan, and Italian tomatoes from

Italy.

         15.   For many consumers, authenticity has overtaken quality as the prevailing purchasing

criterion.

         16.   Consumers often pay a price premium for what they perceive to be authentic

products, particularly those perceived to be authentically associated with a specific place, such as

Mexico for Defendant’s paletas.

         17.   The reasons include (1) an expectation that a product made in the location where it

was first developed will be higher quality than elsewhere and (2) a desire to support and maintain

local traditions and cultures at the expense of large-scale production by international

conglomerates.

         18.   In the present instance, consumers expect Defendant’s paletas to be made in Mexico

and contain the unique characteristics of paletas made there.

         19.   In many areas with thriving Mexican-American populations, the “paletero” is a



                                                   3
Case 1:21-cv-03775-KAM-MMH Document 1 Filed 07/06/21 Page 4 of 13 PageID #: 4




common feature of warmer weather.

        20.     The paletero is a cultural icon “that has made its way into the mainstream American

way of life.”

        21.     Though many paleteros sell the “big brands,” they also sell paletas made in the

traditional methods, with traditional ingredients, like fresh fruit and milk.

        22.     Paleteros rely on their brightly colored pushcarts, bearing the name of their company,

and announce their presence with the ringing of bells, instead of Madison Avenue-inspired jingles.1




        23.     In fact, many Mexican immigrants who lack capital to purchase the minimum

quantities of the branded frozen desserts rely on the traditional methods and fresh fruit ingredients

to make and sell the paletas of their homeland.

        24.     Since many paleteros offer paletas made in a small-batch, traditional way, there has

been little in the way of consolidation or economies of scale.




1
 Alpha, The Paletero is a Latino Cultural Phenomenon that is Becoming an American Icon, Ortiz Ice Cream, May 18,
2018.


                                                       4
Case 1:21-cv-03775-KAM-MMH Document 1 Filed 07/06/21 Page 5 of 13 PageID #: 5




       25.    Consumers seeking wholesome, refreshing treats benefit from this, because the

typical paletero lacks access to sophisticated commercial ingredients like high fructose corn syrup

and fruit purees.

       26.    Instead, they will rely on cane sugar and fresh fruit.

III. REPRESENTATIONS PRODUCT IS MADE IN MEXICO

       27.    Defendant’s marketing and advertising of the Product gives consumers the

impression it is made in Mexico.

       28.    This includes the iconic blue pushcart, with the bells at the handle, “HELADOS

MEXICO,” “PREMIUM ICE CREAM,” “PALETA DE CREMA,” “CON CREMA,”

“COCONUT,” “COCO,” “ALL NATURAL INGREDIENTS,” pictures of coconut chunks, the

products, and “Bars/Paletas.”




                                                  5
Case 1:21-cv-03775-KAM-MMH Document 1 Filed 07/06/21 Page 6 of 13 PageID #: 6




       29.    The back label contains the same images and statements, but goes further by

promising, “THE DELICIOUS TASTE OF MEXICO – NATURALLY.”




       30.    Reasonable consumers are aware that frozen desserts can be transported across vast

distances, due to modern technology and insulation.

       31.    However, contrary to the Product’s representations and omissions, it is not made in

Mexico, lacks the type and quality of ingredients historically associated with this food and is not

made in the traditional methods.

       32.    That the Product is not made in Mexico, but in Ontario, California, is indicated in the

fine print on the side of the Product.




                    MANUFACTURED BY: TROPICALE FOODS, LLC
                    PLANT# 06-13967 ONTARIO, CA 91762



                                                 6
Case 1:21-cv-03775-KAM-MMH Document 1 Filed 07/06/21 Page 7 of 13 PageID #: 7




IV.   CONCLUSION

       33.    Reasonable consumers must and do rely on a company to honestly identify and

describe the components, attributes and features of the Product, relative to itself and other

comparable products or alternatives.

       34.    The value of the Product that plaintiff purchased was materially less than its value as

represented by defendant.

       35.    Defendant sold more of the Product and at higher prices than it would have in the

absence of this misconduct, resulting in additional profits at the expense of consumers.

       36.    Had Plaintiff and proposed class members known the truth, they would not have

bought the Product or would have paid less for it.

       37.    The Product is sold for a price premium compared to other similar products, no less

than $4.99 for six three-ounce bars (528 mL), a higher price than it would otherwise be sold for,

absent the misleading representations and omissions.

                                           Jurisdiction and Venue

       38.    Jurisdiction is proper pursuant to Class Action Fairness Act of 2005 (“CAFA”). 28

U.S.C. § 1332(d)(2).

       39.    Upon information and belief, the aggregate amount in controversy exceeds $5

million, including any statutory damages, exclusive of interest and costs.

       40.    Plaintiff Murad Ferguson is a citizen of New York.

       41.    Defendant Tropicale Foods, LLC is an California limited liability company with a

principal place of business in Ontario, Los Angeles County, California and upon information and

belief, at least one member of defendant is not a citizen of the same state as the plaintiff.

       42.    The parties are citizens of different states.

       43.    Venue is in this district because plaintiff resides in this district and a substantial part


                                                   7
Case 1:21-cv-03775-KAM-MMH Document 1 Filed 07/06/21 Page 8 of 13 PageID #: 8




of the events or omissions giving rise to the claims occurred here.

                                              Parties

        44.   Plaintiff Murad Ferguson is a citizen of Staten Island, Richmond County, New York.

        45.   Defendant Tropicale Foods, LLC, is a California limited liability company with a

principal place of business in Ontario, California, Los Angeles County.

        46.   Defendant is owned and/or controlled not by humble Paleteros, but by a Chicago-

based, multinational private equity outfit, identified only as “Wind Point Partners.”

        47.   Though the founders of Defendant are believed to have once operated the iconic blue

pushcarts, this was decades ago.

        48.   Today, through Wind Point Partners, Defendant has acquired other producers of

traditional paletas.

        49.   Plaintiff bought the coconut Product on one or more occasions within the statute of

limitations for each cause of action alleged, from stores including Dollar Tree, 2040 Forest Ave,

Staten Island, NY 10303, in or around June 2021, among other times.

        50.   Plaintiff saw the front label that said, “Helados Mexico,” the Spanish-language

descriptions and the blue pushcart with the bells.

        51.   Plaintiff saw the back label which said, “THE DELICIOUS TASTE OF MEXICO –

NATURALLY.”

        52.   Plaintiff was aware of brightly colored pushcarts, which make small-batch frozen

treats, with fresh ingredients, and sell them to customers.

        53.   Plaintiff understood the Product was obviously not sold in a blue pushcart, but that

it was made in Mexico, with traditional ingredients grown in Mexico and made in traditional

methods.




                                                 8
Case 1:21-cv-03775-KAM-MMH Document 1 Filed 07/06/21 Page 9 of 13 PageID #: 9




       54.    Plaintiff wanted more than a “Mexican-style” paleta, but a product that was made in

Mexico, with ingredients from Mexico, and through traditional methods.

       55.    Plaintiff bought the Product at or exceeding the above-referenced price.

       56.    Plaintiff relied on the representations identified here.

       57.    Plaintiff would not have purchased the Product if he knew the representations were

false and misleading.

       58.    Plaintiff chose between Defendant’s Product and other similar products which were

represented similarly, but which did not misrepresent their attributes and/or lower-priced products

which did not make the claims made by Defendant.

       59.    The Product was worth less than what Plaintiff paid and he would not have paid as

much absent Defendant's false and misleading statements and omissions.

       60.    Plaintiff intends to, seeks to, and will purchase the Product again when he can do so

with the assurance that Product's representations are consistent with its composition.

                                          Class Allegations

       61.    The class will consist of New York residents who purchased the Product during the

statutes of limitations for each cause of action alleged.

       62.    Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiff and class members are entitled to damages.

       63.    Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive representations and actions.

       64.    Plaintiff is an adequate representative because his interests do not conflict with other

members.

       65.    No individual inquiry is necessary since the focus is only on defendant’s practices




                                                  9
Case 1:21-cv-03775-KAM-MMH Document 1 Filed 07/06/21 Page 10 of 13 PageID #: 10




 and the class is definable and ascertainable.

        66.    Individual actions would risk inconsistent results, be repetitive and are impractical

 to justify, as the claims are modest relative to the scope of the harm.

        67.    Plaintiff's counsel is competent and experienced in complex class action litigation

 and intends to protect class members’ interests adequately and fairly.

        68.    Plaintiff seeks class-wide injunctive relief because the practices continue.

                     New York General Business Law (“GBL”) §§ 349 & 350

                                    (Consumer Protection Statute)

        69.    Plaintiff incorporates by reference all preceding paragraphs.

        70.    Plaintiff and class members desired to purchase a product which was made in

 Mexico, with traditional Mexican ingredients and through the traditional methods.

        71.    Defendant’s false and deceptive representations and omissions are material in that

 they are likely to influence consumer purchasing decisions.

        72.    Defendant misrepresented the Product through statements, omissions, ambiguities,

 half-truths and/or actions.

        73.    Plaintiff relied on the representations.

        74.    Plaintiff and class members would not have purchased the Product or paid as much

 if the true facts had been known, suffering damages.

                                    Breaches of Express Warranty,
                               Implied Warranty of Merchantability and
                         Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

        75.    The Product was manufactured, labeled and sold by defendant and expressly and

 impliedly warranted to plaintiff and class members that it was made in Mexico, with traditional

 Mexican ingredients and through the traditional methods.




                                                   10
Case 1:21-cv-03775-KAM-MMH Document 1 Filed 07/06/21 Page 11 of 13 PageID #: 11




        76.    Defendant had a duty to disclose and/or provide non-deceptive descriptions and

 marketing of the Product.

        77.    This duty is based on Defendant’s outsized role in the market for this type of Product.

        78.    Plaintiff provided or will provide notice to defendant, its agents, representatives,

 retailers and their employees.

        79.    Defendant received notice and should have been aware of these issues due to

 complaints by regulators, competitors, and consumers, to its main offices.

        80.    The Product did not conform to its affirmations of fact and promises due to

 defendant’s actions and were not merchantable because they were not fit to pass in the trade as

 advertised.

        81.    Plaintiff and class members would not have purchased the Product or paid as much

 if the true facts had been known, suffering damages.

                                        Negligent Misrepresentation

        82.    Defendant had a duty to truthfully represent the Product, which it breached.

        83.    This duty is based on defendant’s position, holding itself out as having special

 knowledge and experience this area, as custodians of the Helados Mexico brand.

        84.    The representations took advantage of consumers’ cognitive shortcuts made at the

 point-of-sale and their trust in defendant, a well-known brand.

        85.    Plaintiff and class members reasonably and justifiably relied on these negligent

 misrepresentations and omissions, which served to induce and did induce, their purchase of the

 Product.

        86.    Plaintiff and class members would not have purchased the Product or paid as much

 if the true facts had been known, suffering damages.




                                                  11
Case 1:21-cv-03775-KAM-MMH Document 1 Filed 07/06/21 Page 12 of 13 PageID #: 12




                                                 Fraud

        87.    Defendant misrepresented and/or omitted the attributes and qualities of the Product,

 that it was made in Mexico, with traditional Mexican ingredients and through the traditional

 methods

        88.    Defendant’s fraudulent intent is evinced by its knowledge that the Product was not

 consistent with its representations.

                                          Unjust Enrichment

        89.    Defendant obtained benefits and monies because the Product was not as represented

 and expected, to the detriment and impoverishment of plaintiff and class members, who seek

 restitution and disgorgement of inequitably obtained profits.

                                  Jury Demand and Prayer for Relief

 Plaintiff demands a jury trial on all issues.

     WHEREFORE, Plaintiff prays for judgment:

    1. Declaring this a proper class action, certifying plaintiff as representative and the

        undersigned as counsel for the class;

    2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

        challenged practices to comply with the law;

    3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

        representations, and restitution and disgorgement for members of the class pursuant to the

        applicable laws;

    4. Awarding monetary damages, statutory damages pursuant to any statutory claims and

        interest pursuant to the common law and other statutory claims;

    5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

        experts; and


                                                  12
Case 1:21-cv-03775-KAM-MMH Document 1 Filed 07/06/21 Page 13 of 13 PageID #: 13




    6. Other and further relief as the Court deems just and proper.

 Dated: July 6, 2021
                                                          Respectfully submitted,

                                                          Sheehan & Associates, P.C.
                                                          /s/Spencer Sheehan
                                                          60 Cuttermill Rd Ste 409
                                                          Great Neck NY 11021-3104
                                                          Tel: (516) 268-7080
                                                          Fax: (516) 234-7800
                                                          spencer@spencersheehan.com




                                               13
